

116 HRES 90 IH: Supporting the observation of “National Slavery and Human Trafficking Prevention Month” during January 2019 to promote efforts to prevent, eradicate, and raise awareness of human trafficking and modern slavery.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 90IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Costa (for himself, Mr. Olson, Mr. Gonzalez of Texas, Mrs. Wagner, Mr. Ryan, Mr. McNerney, and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the observation of National Slavery and Human Trafficking Prevention Month during January 2019 to promote efforts to prevent, eradicate, and raise awareness of human
			 trafficking and modern slavery.
	
 Whereas because the people of the United States remain committed to protecting individual freedom, there is a national imperative to eliminate human trafficking and modern slavery, which is commonly considered to mean—
 (1)the recruitment, harboring, transportation, provision, or obtaining of an individual through the use of force, fraud, or coercion for the purpose of subjecting that individual to involuntary servitude, peonage, debt bondage, or slavery; or
 (2)the inducement of a commercial sex act by force, fraud, or coercion, or in which the individual induced to perform that act is younger than 18 years of age;
 Whereas human trafficking is a $150 billion per year global industry and is one of the most profitable forms of transnational crime with more than 40 million victims worldwide;
 Whereas every survivor of sex and labor trafficking has the right to be truly recognized and treated as a victim and should be treated with the same justice, respect, and dignity as other victims of crime;
 Whereas victims of human trafficking are difficult to identify and are subject to manipulation, force, fraud, coercion, and abuse;
 Whereas the Department of Justice has reported that human trafficking and modern slavery has been reported and investigated in each of the 50 States and the District of Columbia;
 Whereas, in addition to holding perpetrators accountable, the Department of Justice also reports on human trafficking, developed a national strategic plan to support trafficking victims, and funds support services;
 Whereas the Department of Health and Human Services plays a critical role in identifying and supporting trafficking victims through the Office of Trafficking in Persons with efforts like the National Human Trafficking Hotline;
 Whereas, since 2007, the National Human Trafficking Hotline has identified over 45,000 cases of human trafficking;
 Whereas in the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), Congress created the T visa program for the victims and families of victims of human trafficking;
 Whereas to combat human trafficking and modern slavery in the United States and globally, the people of the United States, the Federal Government, and State and local governments must be—
 (1)aware of the realities of human trafficking and modern slavery; and (2)dedicated to stopping the horrific enterprise of human trafficking and modern slavery;
 Whereas human trafficking victims deserve a trauma-informed approach that integrates the pursuit of justice and provision of social services designed to help them escape, and recover from, the physical, mental, emotional, and spiritual trauma they endured;
 Whereas Congress recently enacted the Department of Homeland Security Blue Campaign Authorization Act (Public Law 115–125) to unify and coordinate Department of Homeland Security (DHS) efforts to address human trafficking;
 Whereas DHS uses a victim-centered approach which places equal value on the identification and stabilization of victims and providing immigration relief, as well as the investigation and prosecution of traffickers;
 Whereas the United States should hold accountable all individuals, groups, organizations, and countries that support, advance, or commit acts of human trafficking and modern slavery;
 Whereas through education, the United States must also work to end human trafficking and modern slavery in all forms in the United States and around the world;
 Whereas although laws to prosecute perpetrators of human trafficking and to assist and protect victims of human trafficking and modern slavery, such as the Abolish Human Trafficking Act of 2017 (Public Law 115–392), the Trafficking Victims Protection Act of 2017 (Public Law 115–393), the Trafficking Victims Protection Reauthorization Act of 2017 (Public Law 115–427), the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2017 (Public Law 115–425), the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), title XII of the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4), the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301 et seq.), the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22), and the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), have been enacted in the United States, it is essential to increase public awareness, particularly amongst individuals who are most likely to come into contact with victims of human trafficking and modern slavery, regarding conditions and dynamics of human trafficking and modern slavery precisely because traffickers use techniques that are designed to severely limit self-reporting and evade law enforcement; and
 Whereas the ability to stop the heinous act of human trafficking will take the unified efforts of Congress, Federal agencies, State and local governments, State and local law enforcement, and nonprofit organizations: Now, therefore, be it
		
	
 That the House of Representatives supports— (1)observing National Slavery and Human Trafficking Prevention Month to recognize the vital role that the people of the United States have in ending human trafficking and modern slavery;
 (2)the coordinated efforts of 17 Federal agencies led by the Department of Homeland Security and its Blue Campaign, the Department of Justice, and the Department of Health and Human Services;
 (3)urging continued partnerships with State and local governments, social service providers, and nonprofit organizations to address human trafficking with a collaborative, victim-centered approach; and
 (4)all other efforts to prevent, eradicate, and raise awareness of human trafficking and modern slavery.
			